Citation Nr: 1139576	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2010, the Veteran provided testimony at a hearing conducted at the RO by the undersigned.  A transcript has been included in the claims folder.  

The Board remanded this claim in February 2011 so that additional development of the evidence could be conducted.  The Board finds that VA has substantially complied with the Board's February 2011 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDING OF FACT

Hypertension was not manifested in service or in the Veteran's first postservice year, and is not shown to be related to the Veteran's active service; nor is it shown that the veteran's hypertension was caused or aggravated by a service-connected disorder.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the appellant with notice of the information or evidence needed to substantiate his claim, including that which he was to provide and that which VA would provide, in a May 2006 letter mailed to the appellant before the initial December 2006 rating decision pertaining to entitlement to service connection for hypertension.  Therefore, the timing requirement of the respective notices as set forth in Pelegrini has been met in this case.

Concerning the content of the notice, the appellant has not alleged that VA failed to notify him about the information and evidence that is necessary to substantiate a claim for service connection for a disability.  The first notice requirement was met by VA in the above-cited May 2006 notice letter in which the RO informed the appellant that, to establish service connection for a disability, the evidence must show three things:  (1) an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; (2) a current physical or mental disability; and (3) a relationship between the current disability and an injury, disease, or event in service.  With regard to the first thing that must be shown, the RO stated that VA would obtain the appellant's service treatment records and other military records if needed.  Concerning the second thing that must be shown, the RO informed the appellant that a current disability may be shown by medical evidence or other evidence showing persistent or recurrent symptoms of disability, and the RO stated that it would get any records that the appellant told VA about in this regard.  Finally, the RO told the appellant that the third thing is usually shown by medical records or opinions and that the appellant could submit this medical evidence himself of VA would request it if the appellant told VA about it.  

The second notice requirement, concerning the information or evidence that the appellant was to provide, also has been met in this case.  This notice was provided the appellant as part of the May 2006 letter.  

The third notice requirement, the information and evidence that VA would provide, also has been met in this case because the RO informed the appellant in the May 2006 letter that VA would obtain his service treatment records and other military records if needed; that VA would assist him in getting any records, including medical records, employment records, or records from other Federal agencies, which the appellant told VA about; and that it would provide him with a medical examination or get a medical opinion if VA decided that it was necessary to make a decision on his claim.  The RO also, in May 2006, informed the appellant that it would help him obtain private treatment records if he filled out the attached VA Form 21-4142 (Authorization and Consent to Release Information) form that would authorize the RO to assist him in this regard.  The Board also notes that, pursuant to its February 2011 remand, the Veteran was again supplied a VA Form 21-4142 in order to obtain certain referenced private medical records.  This form was supplied to the Veteran by VA's Appeals Management Center in February 2011.  The Veteran did not return the completed form.  As the United States Court of Appeals for Veterans Claims (Court) stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  VA is not on notice of any obtainable evidence needed to decide the claim which has not been either sought or obtained. 

The Board notes that, in Pelegrini, the Court held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  While the May 2006 letter discussed above did so inform the appellant, during the course of the appeal, 38 C.F.R. § 3.159(b) was revised to eliminate the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini, effective May 30, 2008).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  As noted above, because each of the four notice requirements has been fully satisfied in this case, any error in not providing a single notice to the appellant covering all content requirements is harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, shortly before the Veteran submitted his instant service connection claim, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the present appeal, the appellant was provided this requisite notice in May 2006.

Finally, the duty to assist the appellant also has been satisfied in this case.  Available service treatment records, private medical records, and VA evaluation/examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  The appellant has not informed VA of any existing records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case. 

Factual Background

The Veteran claims that service connection for hypertension is warranted, as being secondary to his service-connected diabetes mellitus Type II.  He also, in advancing a different theory of entitlement to service connection, as part of an August 2011 VA Form 21-4138 alleged that hypertension was due to his post traumatic stress disorder (PTSD), and not diabetes.  

As noted, the appellant served on active duty from September 1966 to June 1969.  Review of his service treatment records on file shows that, pertinent to the appellant's instant claim, in the course of examinations conducted in September 1966 (enlistment) and May 1969 (separation) clinical evaluation of the Veteran's heart was normal.  In both cases, blood pressure testing did not reveal hypertension.  The Veteran is also not shown to have complained of, or to have been treated for, high blood pressure.  

At his June 2010 hearing, he testified (see page five of hearing transcript (transcript)) that he was first diagnosed by a Dr. C. with diabetes about 10 to 12 years earlier.  Review of the claims file seems to first show such a diagnosis was first provided in 2001.  See February 2001 VA clinic visit outpatient record.  He added that he was then, two years later, diagnosed with hypertension.  However, the February 2001 VA outpatient treatment record also included a diagnosis of uncontrolled hypertension.  Therefore, the medical record does not demonstrate that the diabetes mellitus Type II was diagnosed before the hypertension.  He denied having problems with hypertension before he was diagnosed with diabetes.  See page six of transcript.  He added he took medications for treatment of both conditions.  Id.  Other VA outpatient treatment records, for example, a March 2005 clinic visit record and a January 2007 primary care note, include diagnoses of both hypertension and diabetes mellitus Type II.

The report of an October 2006 VA peripheral nerves examination shows that the Veteran was to be examined to determine if his hypertension was essential hypertension or due to a specific complication of his diabetes mellitus.  The examiner commented that the claims folder had been reviewed.  The Veteran gave a history of being treated by a private physician for hypertension before he began to receive VA treatment.  [As mentioned, the Veteran was afforded an opportunity to identify the name of this physician, and to have VA assist him in obtaining medical records there from.  See letter to the Veteran dated in February 2011.  He did not respond.]  He added that he had been diagnosed with diabetes mellitus Type II for about the same period of time as he had been treated for hypertension.  The supplied diagnoses included essential hypertension.  It was also added that with the Veteran's urine protein being negative and the urine microalbumin being normal it was "less likely as not that his hypertension is caused by or as a result of diabetes mellitus."  

Service connection was granted the Veteran for diabetes mellitus Type II in December 2006.  See rating decision.  Service connection was denied for PTSD in the same rating decision.  

Pursuant to the Board's February 2011 remand, the Veteran's claims folder was to be reviewed by an appropriate medical professional, so that opinions could be supplied concerning the etiology of the Veteran's claimed hypertension disorder.  This medical review was accomplished in March 2011.  Following review of the March 2011 medical report, and its included findings, the Board finds that, without exception, it provided sufficient detail for the Board to make a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The March 2011 VA examination report includes a detailed account of the Veteran's medical history.  The reviewing medical professional observed that the Veteran's military medical records were silent for hypertension.  She also observed that a February 2001 VA outpatient medical record included a diagnosis of diabetes mellitus Type II, and that according to the report of a VA diabetes examination conducted in February 2006 a 15-year history of diabetes controlled by Glipizide and diet with no sugar was reported.  The reviewing medical professional also commented on findings included as part of the October 2006 examination report, which noted that "He has been coming to the VA he says about 10 years and before that seen by provate [sic] physician and he had been on medications for blood pressure for 15 years.  He also has diabetes mellitus type 2 diagnosed around the same time, 15-16 years."  It was also observed that essential hypertension was diagnosed in the course of the October 2006 VA examination, and that the examiner at that time had opined that it was "less likely than not that his hypertension is caused by or the result of diabetes mellitus."  The reviewing medical professional in March 2011 also, of significant note, opined that the Veteran's essential hypertension was "[l]ess likely than not caused by, related to, a result of, or aggravated by SC (service-connected) Diabetes type II."  As rationale for her opinion, she noted that the preponderance of the medical evidence did not support a nexus between diabetes and hypertension when both are diagnosed at the same time.  She also noted that several years after the diagnoses the Veteran had no evidence of proteinuria, indicating no nexus of hypertension secondary to diabetes.  There was, however, added the reviewing medical professional, documentation attributing it to benign renal disease. 





Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  These statements must be viewed in conjunction with all the evidence of record including the medical evidence.

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.)

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).









Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes his written contentions, service treatment records, hearing testimony, and VA medical records (to include examination reports).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for the Veteran's claimed hypertension disorder, on either a direct, secondary, or presumptive basis.  The service treatment records are entirely negative for any complaints of hypertension.  His claim here has, until recently, essentially been premised on entitlement to secondary service connection, as related to his service-connected diabetes mellitus Type II.  As above noted, the Veteran in August 2011 appears to change his theory of entitlement to service connection, from as being secondary to his service-connected diabetes mellitus Type II, to being secondarily-related to PTSD, which is not service-connected.  Here, in March 2011 a VA medical professional concluded that it was less likely than not that the Veteran's hypertension was either caused by, related to, or aggravated by, his service-connected diabetes mellitus Type II.  This opinion, as reported above, was accompanied by sufficient rationale.  

On this record, the Veteran is not shown to have manifested findings of hypertension until many years after service.  The Board finds this gap in time significant, and, it weighs against the existence of a link between his current hypertension and his time in service.  Maxson.


The Board also observes that while a diagnosis of hypertension was made in 2001, that diagnosis comes well after the Veteran's 1969 separation from active duty.  As such, presumptive service connection for hypertension is not for consideration.  There is also no post service continuity of complaints or symptoms pertaining to any hypertension disability.

Given the absence of a chronic hypertension disability in service, compensably disabling hypertension in the first post service year, continuous post-service symptoms, a positive medical opinion linking his claimed hypertension to a service-connected disorder, and with no evidence of a nexus between any current hypertension and service, service connection for such disability is not warranted.  

The Board also parenthetically observes that the Veteran is now claiming his hypertension is related to his PTSD.  As mentioned, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to or the result of an already service-connected disability.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen.  In this case, the Veteran is not service-connected for PTSD.  Therefore, entitlement to secondary service connection for hypertension secondary to PTSD must also be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


